Citation Nr: 1220117	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to October 7, 2004, for the award of a 70 percent extraschedular disability evaluation for glaucoma/diabetic, status post bilateral intraocular lens implant (eye disability).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), in January 2010, and the transcript is of record.  

When this matter was previously before the Board in June 2010, the Board granted several of the Veteran's claims, and in a rating decision dated later that month, the RO implemented the Board's determinations.  The record indicates that the Veteran was awarded special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) (West 2002), effective October 4, 2008.  See June 2010 rating decision.  The rating sheet accompanying the June 2010 rating decision, however, reflects that the Veteran's diabetic nephropathy is evaluated as 100 percent disabling, effective February 5, 2008, and that he had additional disabilities evaluated as at least 60 percent disabling since that time.  As such, the record raises a claim of entitlement to an earlier effective date for entitlement to SMC at the housebound rate pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

FINDINGS OF FACT

1.  A final November 2001 rating action, the RO granted service connection for an eye disability, assigning an initial 10 percent disability evaluation.

2.  The Veteran did not seek an increased disability evaluation for an eye disability prior to his claim October 7, 2004 claim.  

3.  There is no evidence, medical or lay, during the year prior to October 7, 2004, showing that the Veteran's service-connected eye disability underwent any increase in severity.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to October 7, 2004, for the grant of an extraschedular 70 percent disability evaluation for an eye disability, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records and he has been provided appropriate VA examinations.  The AMC/RO has substantially, if not fully, complied with the June 2010 Board remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Veteran's request for a Board hearing has been honored and he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the January 2010 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his attorney, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his attorney demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.  

The Veteran presently seeks an effective date prior to October 7, 2004, for the award of a 70 percent extraschedular disability evaluation for an eye disability, maintaining that the nature, extent and severity of his eye disability has continually manifested in essentially congruent symptomatology since approximately October 1996.  See Board Hearing Trans., Jan. 22, 2010, pp.8-10. 

As a foundational matter, a November 2001 rating action granted the service connection claim for an eye disability, assigning a 10 percent disability evaluation, effective July 24, 1998.  The Veteran filed a timely January 2002 notice of disagreement with this initial disability evaluation and an appropriate February 5, 2003 Statement of the Case (SOC) was issued; however, he did not perfect timely appellate review of this determination.  Significantly, the Board finds VA was not in receipt of new and material evidence relevant to the claim, even when records such a March 2003 VA treatment record noting his eye diagnosis and the Veteran's statements are considered in light of VA overall duty to assist, prior to the expiration on the applicable appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, absent clear and unmistakable error (CUE) in the November 2001 determination, which neither the Veteran nor his attorney even allege, the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  As such, entitlement to an earlier effective date for the grant of an increased 70 percent disability evaluation is not warranted on the basis of CUE.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The RO's assignment of the current October 7, 2004, effective date for the grant of an increased 70 percent extraschedular disability evaluation for an eye disability was based on the date a statement from the Veteran requesting an increased disability evaluation for his service-connected condition was received.  

Upon reviewing the evidence of record, the Board concludes that the evidence of record does not provide an adequate basis to conclude that the Veteran's service-connected eye disability increased in severity within the year before VA received his October 7, 2004, claim seeking increased compensation for the condition.  The Board finds that the medical evidence of record, to include a November 2004 VA examination and opinions of the Director of Compensation and Pension Service, dated in March 2005 and December 2010, does not provide an adequate basis to conclude that the service-connected eye disability underwent any ascertainable increase in severity from October 7, 2003, to October 7, 2004.  Moreover, by the Veteran's own account, from at least October 1996 to October 2004, the severity of his eye symptomatology had been was of consistent severity and the Board finds this account to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, while the evidence of record, medical and lay, may support finding that the severity of the Veteran's eye symptomatology have been severe since at least October 1996, the evidence of record does not provide a basis to conclude that the severity of such symptoms became even more severe within the year before he filed his claim for increased benefits.  Thus, the Board finds that an extraschedular 70 percent disability evaluation did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, October 7, 2004, and the claim is denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  


ORDER

Entitlement to an effective date prior to October 7, 2004, for the grant of an extraschedular 70 percent disability evaluation for an eye disability, is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


